DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Rejection of Claim(s) 1-16 under 35 U.S.C. 102(a)(1) as being anticipated by Guzman (US 8182746) has been withdrawn in light of applicants amendments.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 3-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guzman in view of Pamidi (US 9388503).
Regarding claim 1, Guzman teaches an electrophoresis apparatus comprising a reactor (10) to cause waste liquid discharged from a blood purification apparatus to react with a reagent solution; a photodetector (46) to measure an intensity of chemiluminescence arising in the reactor; a first liquid conveyor to convey the waste liquid from a waste liquid passage of the blood purification apparatus to the reactor; a second liquid conveyor to convey the reagent solution to the reactor; a liquid mixture passage extending from the reactor to convey a liquid mixture including the waste liquid and the reagent solution after reaction; (Refer to Figure 1) a joint (refer to Figure 5) to couple the liquid mixture passage to the waste liquid passage of the blood purification apparatus; and an electric interface for connection with an external device.  (Refer to Figure 31)
Guzman fails to teach a one-way valve to prevent a flow of the liquid mixture from the joint to the waste liquid passage, and to allow a flow of the waste liquid from the waste liquid passage to the joint.
Pamidi teaches a electrochemical system comprising a one-way check valve (33) in order to prevent flowing fluid back into the sensor.
It would have been obvious to one having ordinary skill in the art to replace the valve of Guzman with a one-way check valve in order to prevent flowing fluid back into the system and therefore avoid possible contamination.
Regarding claim 3, a tank (22) disposed upstream from the first liquid conveyor in a direction of flow of the waste liquid, the tank to store the waste liquid.
Regarding claim 4, the tank includes: a first connection coupled to the waste liquid passage; and a second connection coupled to a passage different from the waste liquid passage.  (Refer to Figures 1 and 5)
Regarding claim 6, a thermometer to measure temperature of at least one of the waste liquid, the reagent solution, and the liquid mixture.  (Refer to Col. 15, Lines 60-67)
Regarding claim 7, a flowmeter to measure a flow rate of at least one of the waste liquid, the reagent solution, and the liquid mixture.  (Refer to Col. 10, Lines 9-12)
Regarding claim 8, an internal passage disposed inside the chemiluminescence analyzer, to convey the waste liquid; and a waste liquid connection to connect the internal passage to a portion of the waste liquid passage disposed outside and upstream from the chemiluminescence analyzer in a direction of flow of the waste liquid.  (Refer to Figure 1)
Regarding claim 9, a internal passage disposed inside the chemiluminescence analyzer, to convey the waste liquid; and a drain connection to connect the internal passage to a portion of the waste liquid passage disposed outside and downstream from the chemiluminescence analyzer in a direction of flow of the waste liquid.  (Refer to Figure 1)
Regarding claim 10, a reagent connection to connect the second liquid conveyor to a reagent container to contain the reagent solution, the reagent connection disposed between the second liquid conveyor and the reagent container.  (Refer to Figure 17)
Regarding claim 11, to measure a concentration of a target component in waste liquid discharged in purifying blood.
Regarding claim 12, a blood purification apparatus (10) to measure a concentration of a target component in the waste liquid discharged from the blood purification apparatus.
Regarding claim 13, a reactor to cause waste liquid discharged from a blood purification apparatus to react with a reagent solution; a photodetector to measure an intensity of chemiluminescence arising in the reactor; a first liquid conveyor to convey the waste liquid from a waste liquid passage of the blood purification apparatus to the reactor; a second liquid conveyor to convey the reagent solution to the reactor; a liquid mixture passage extending from the reactor to convey a liquid mixture including the waste liquid and the reagent solution after reaction; a joint to couple the liquid mixture passage to the waste liquid passage of the blood purification apparatus; a controller to control the photodetector, the first liquid conveyor, and the second liquid conveyor; and a communicator to communicate with an external device.  (Refer to Col. 1, Lines 40-43 and claim 1)
Regarding claim 14, a control panel (46) to accept a user instruction to the chemiluminescence analyzer; and a display to display a result of measurement by the photodetector.
Regarding claim 16, to measure a concentration of a target component in waste liquid discharged in purifying blood.
Regarding claim 16, to measure a concentration of a target component in the waste liquid discharged from the blood purification apparatus.  (detector 46)
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 3-16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
/JYOTI NAGPAUL/           Primary Examiner, Art Unit 1798